Exhibit 10.62

RESTRICTED CASH UNIT AGREEMENT
AGREEMENT, by and between XL Group plc, an Irish company (“XL”), and You (the
“Grantee”) is effective as of _______________.
WHEREAS, the Grantee is an employee of XL and/or any of its subsidiaries
(collectively called the “Company”); and
WHEREAS, the Company regards the Grantee as a valuable employee of the Company
and has determined it to be in the interest of the Company to grant to the
Grantee a Replacement Cash Unit Award on the terms set forth herein;
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the Company and the
Grantee agree as follows:
(a)Grant of Restricted Cash Units.
The Company has granted to the Grantee an award (the “Award”) of ___________
Restricted Cash Units (the “Restricted Cash Units”) on _____________ (the “Grant
Date”), subject and pursuant to all terms and conditions stated in this
Agreement. Each Restricted Cash Unit represents a right to receive cash equal to
the Fair Market Value (as defined in XL’s 1991 Performance Incentive Program) of
an ordinary share of XL (“Ordinary Share”).
(b)    Vesting.
The Award will vest as to 50% of the Restricted Cash Units on the date that is
eighteen (18) months after the Grant Date and as to the remaining 50% on the
date that is thirty-six (36) months after the Grant Date; provided, however,
that the Award shall vest in full as set forth in subparagraphs (e)(i), (e)(ii)
and (e)(v) below and shall vest on a pro rata basis as set forth in subparagraph
(e)(iii) and subparagraph (e)(iv) below in the event of termination of the
Grantee’s employment under the circumstances set forth therein. The portion of
the Award, if any, that is not vested immediately following termination of the
Grantee’s employment shall be immediately forfeited.

1
    

--------------------------------------------------------------------------------

Exhibit 10.62

(c)    Distribution of Cash.
Within ten (10) business days following the time the Award vests in accordance
with paragraph (b) above, the Company shall distribute to the Grantee cash in an
amount equal to the number of Restricted Cash Units which vested multiplied by
the Fair Market Value per Ordinary Share on the date of vesting.
(d)    Rights and Restrictions.
The Restricted Cash Units shall not be transferable other than pursuant to will
or the laws of descent and distribution. The Grantee shall not have any rights
and privileges of a shareholder with respect to any Ordinary Shares as a result
of the Award.
(e)    Special Termination Provisions.
(i)    Death of Grantee. In the event the Grantee dies while in the employment
of the Company, the Award shall vest in full immediately.
(ii)    Termination of Employment Due to Permanent Disability. In the event the
Grantee’s employment with the Company is terminated by the Company by reason of
the Grantee’s Permanent Disability, the Award shall vest in full immediately.
For purposes hereof, “Permanent Disability” means those circumstances under
which the Grantee has been unable to perform his duties and responsibilities
with the Company for at least 60 continuous days because of physical, mental or
emotional incapacity resulting from injury, sickness or disease, and will be
unable to continue to perform his or her duties and responsibilities for a total
of six (6) months in any twelve (12) month period because of physical, mental or
emotional incapacity resulting from injury, sickness or disease; provided,
however, that with respect to any Grantee who, at the time a determination
concerning Permanent Disability is to be made, is employed under a written
employment agreement with the Company which includes a definition of “permanent
disability” or “disability”, Permanent Disability shall have the meaning so
attributed in such employment agreement.
(iii)    Termination of Employment Due to Retirement. In the event the Grantee’s
employment with the Company is terminated due to his or her Retirement other
than as set forth in subparagraph (e)(v) below, a pro rata portion of the
Restricted Cash Units will vest upon such termination. Such pro rata vesting
will be determined based on the full

2
    

--------------------------------------------------------------------------------

Exhibit 10.62

number of months completed in the vesting period for the applicable vesting
tranche prior to such termination of employment. For example, if the Grantee’s
employment terminates due to Retirement six full months after the Grant Date,
the Restricted Cash Units will vest as to 25% of the Award upon such
termination. Any remaining unvested portion of the Restricted Cash Units will be
immediately forfeited. For purposes hereof “Retirement” shall mean the
termination of employment by the Grantee if (i) the Grantee’s age plus
continuous years of service with the Company (for the avoidance of doubt,
counting years of service with Catlin Group Limited or its subsidiaries prior to
May 1, 2015) is at least 65, (ii) such termination of employment occurs either
(x) after the Grantee has reached age 55 and the Grantee has a minimum of five
years of continuous service with the Company (counting not more than two years
of service with Catlin Group Limited or its subsidiaries prior to May 1, 2015),
or (y) after the Grantee has reached age 60 and the Grantee has a minimum of
five years of continuous service with the Company (counting not more than four
years of service with Catlin Group Limited or its subsidiaries prior to May 1,
2015), and (iii) a determination has been made by the Company, in its sole
discretion, that it is appropriate under the circumstances (taking into account,
without limitation, the intention of the Grantee with respect to future
employment) for the Restricted Cash Units to vest as described above.
(iv)    Involuntary Termination of Employment. In the event the Grantee’s
employment with the Company is terminated by the Company not for Cause (as
defined below) other than as set forth in subparagraph (e)(v) below, a pro rata
portion of the Restricted Cash Units will vest upon such termination. Such pro
rata vesting will be determined based on the full number of months completed in
the vesting period for the applicable vesting tranche prior to such termination
of employment. For example, if the Grantee’s employment is terminated by the
Company not for Cause twenty-four full months after the Grant Date, the
Restricted Cash Units will vest as to 33.3% of the Award upon such termination
(50% of the Award having already vested eighteen months after the Grant Date).
Any remaining unvested portion of the Restricted Cash Units will be immediately
forfeited. “Cause” shall mean (i) conviction of the Grantee of a felony
involving moral turpitude or dishonesty; (ii) the Grantee, in carrying out his
or her duties for the Company, has been guilty of (A) gross neglect or (B)
willful misconduct; provided, however, that any act or failure to act by the
Grantee shall not constitute Cause for this purpose if such act or failure to
act was committed, or omitted, by the Grantee in good faith and in a manner
reasonably believed to be in the overall best interests of the Company;
(iii) the Grantee’s continued willful refusal to obey any appropriate policy or
requirement duly adopted by the Company and the continuance of such refusal
after receipt of notice; or (iv) Grantee’s sustained failure to perform the
essential duties of Grantee’s role after receipt of notice. The determination of
whether the Grantee acted in good faith and that he or she reasonably believed
his or her action to be in the Company’s overall best interest will be in the
reasonable judgment of the

3
    

--------------------------------------------------------------------------------

Exhibit 10.62

General Counsel of XL or, if the General Counsel shall have an actual or
potential conflict of interest, the Compensation Committee of the Board of
Directors of XL.
(v)    Change of Control. In the event (x) a Change of Control (as defined in
XL’s 1991 Performance Incentive Program) occurs and (y) within two years after
consummation of the Change of Control, the Grantee’s employment with the Company
is terminated either by the Company without Cause or by the Grantee for Good
Reason (as defined below), then the Award shall vest in full upon such
termination of employment. For this purpose, “Good Reason” means (X) if the
Grantee is employed under a written employment agreement with the Company which
includes a definition of “good reason”, the definition of “good reason” in that
agreement, or (Y) if the Grantee is not employed under a written employment
agreement with the Company which includes a definition of “good reason”, “Good
Reason” means the occurrence of any of the following within two years after the
occurrence of a Change of Control, unless done with the prior written consent of
the Grantee, where notice of termination is provided as described below: (I) a
material reduction in the Grantee’s annual base salary or target annual bonus;
or (II) the Company’s requiring the Grantee’s primary office to be more than 50
miles from its then current location but only if the new office is also more
than 50 miles from the Grantee’s principal residence; provided that the Grantee
must provide written notice of his or her intention to terminate employment for
Good Reason to the Company within 60 days of having actual knowledge of the
events giving rise to such Good Reason, which sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination for Good
Reason, the Company shall have 30 days from its receipt of such notice to remedy
the condition, in which case Good Reason shall no longer exist with regard to
such condition, and any date of termination for Good Reason shall not be more
than 180 days after the Good Reason event occurs.
(f)    Dividend Equivalents.
As of each date on which a cash dividend is paid on Shares, an amount of cash
will be credited to a bookkeeping account for the Grantee (the “Account”) equal
to the amount of such dividend (per Share) multiplied by the number of unpaid
Restricted Cash Units subject to this Award immediately before the payment of
the dividend. The amounts in the Account will vest and be distributed (in cash)
at the same time the Restricted Cash Units in respect of which such amounts are
credited become vested. The amounts in the Account will be forfeited to the
extent the Restricted Cash Units in respect of which such amounts are credited
are forfeited. Interest will not be credited on the Account.

4
    

--------------------------------------------------------------------------------

Exhibit 10.62

(g)    Adjustments for Recapitalizations, Etc.
In the event of any alteration or re-organization whatsoever taking place in the
capital structure of XL whether by way of capitalization of profits or reserves,
capital distribution, rights issue, consolidation or sub-division of shares, the
conversion of one class of shares to another or reduction of capital or
otherwise, the number of Ordinary Shares subject to this Award shall be
proportionately adjusted by the Board of Directors of XL on an equitable basis.
(h)    Withholding.
The Company may withhold such amount from the cash distributions under this
Award, as is appropriate in the opinion of the Company to meet any
responsibility for the withholding of taxes, social security or other amounts
under applicable law.
(i)    References.
References herein to rights and obligations of the Grantee shall apply, where
appropriate, to the estate or personal representative of the Grantee without
regard to whether specific reference to them is contained in a particular
provision of this Agreement.
(j)    Notice.
Any notice required or permitted to be given under this Agreement shall be in
writing and shall be deemed to have been given when delivered personally or by
courier, or sent by certified or registered mail, postage prepaid, return
receipt requested, duly addressed to the party concerned at the address
indicated below or to such changed address as such party may subsequently by
similar process give notice of:

5
    

--------------------------------------------------------------------------------

Exhibit 10.62

If to the Company:
By Post:


XL Group plc
8 St. Stephen's Green Dublin 2
Ireland
Attn.: General Counsel
If to the Grantee:
At the electronic mail address as shown in the Company’s records for the time
being, or, at the Grantee’s most recent address shown on the Company’s corporate
records, or at any other address which the Grantee may specify in a notice
delivered to the Company in the manner set forth herein.
(k)    Section 409A.
It is intended that this Agreement will comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and any regulations and guidelines
promulgated thereunder (collectively, “Section 409A”), to the extent the
Agreement is subject thereto, and the Agreement shall be interpreted on a basis
consistent with such intent. If an amendment of the Agreement is necessary in
order for it to comply with Section 409A or Section 457A of the Code (and not
result in tax or penalties under such Sections), the Company may modify the
Agreement in good faith in a manner that preserves the original intent of the
parties to the extent reasonably possible. Notwithstanding any provision to the
contrary in this Agreement, if Grantee is deemed on the date of his or her
“separation from service” (within the meaning of Treas. Reg.
Section 1.409A-1(h)) with the Company to be a “specified employee” (within the
meaning of Treas. Reg. Section 1.409A-1(i)), then with regard to any payment
that is considered deferred compensation under Section 409A payable on account
of a “separation from service” that is required to be delayed pursuant to
Section 409A(a)(2)(B) of the Code (after taking into account any applicable
exceptions to such requirement), such payment shall be made on the date that is
the earlier of (i) the expiration of the six (6)-month period measured from the
date of Grantee’s “separation from service,” or (ii) the date of Grantee’s death
(the “Delay Period”). Upon the expiration of the Delay Period, all payments
delayed pursuant to this paragraph (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) shall
be paid to Grantee in a lump sum and any remaining payments due under this
Agreement shall be paid in accordance with the normal payment dates specified
for them herein. Notwithstanding any provision of this Agreement to the
contrary, for purposes of any provision of this Agreement

6
    

--------------------------------------------------------------------------------

Exhibit 10.62

providing for the payment of any amounts upon or following a termination of
employment that are considered deferred compensation under Section 409A,
references to Grantee’s “termination of employment” (and corollary terms) with
the Company shall be construed to refer to Grantee’s “separation from service”
(within the meaning of Treas. Reg. Section 1.409A-1(h)) with the Company.
Whenever payments under this Agreement are to be made in installments, each such
installment shall be deemed to be a separate payment for purposes of Section
409A.
(l)    Clawback Policy
Notwithstanding any term of these Restricted Cash Units to the contrary, the
Company reserves the right to cancel these Restricted Cash Units or require the
return of cash received under these Restricted Cash Units to the extent provided
under, and in accordance with, the Company's Clawback Policy as in effect from
time to time, which Policy is incorporated into this Agreement by reference. As
a condition to the grant of these Restricted Cash Units, the Grantee agrees that
he or she will be subject to, and comply with the terms of, the Company's
Clawback Policy as in effect from time to time as it applies to any
compensation, including equity awards, bonus and other incentive awards.
(m)    Governing Law.
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York without reference to the principles of conflict of laws.

7
    